      Case 1:19-mj-00793-RLM Document 90 Filed 12/23/19 Page 1 of 1 PageID #: 256



Steve Zissou & Associates
42-40 Bell Boulevard | Suite 302 | Bayside | New York | 11361| 718.279.4500 | stevezissou@stevezissouesq.com




                                                                        December 23, 2019


BY ECF

The Honorable Judge Peggy Kuo
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re:      United States v. Parthibian Narayanasamy
         Criminal Docket No. 19 mj 793
         Unopposed Travel Request

Dear Judge Kuo:

        I write to request that the terms and conditions of release be modified permitting my client,
Parthibian Narayanasamy, to travel to the State of New Jersey on Christmas Day. Mr. Narayanasamy
and his family are planning on spending Christmas day with friends who reside in Flanders, New
Jersey.

       Supervising pretrial services officer, Robert Long, is aware of Mr. Narayanasamy’s request
and has no objection. The attorney for the government, Nicholas Moscow, also does not object.

       For these reasons, I respectfully request that the terms and conditions of release be modified
permitting Mr. Narayanasamy to travel to the State of New Jersey on December 25, 2019.

         Thank you very much for your consideration in this matter.


                                                                Respectfully submitted,

                                                                       /S/
                                                                Steve Zissou, Esq.


cc: Nicholas.Moscow@usdoj.gov
   Temidayo.Aganga-Williams@usdoj.gov
    robert long iii@nyept.uscourts.gov
